November 3, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
         IN THE INTEREST OF E.M.W., JR., M.J.W., AND I.W., CHILDREN

NO. 14-10-00964-CV

                                ____________________



      This cause, an appeal from the judgment in favor of appellee, Eula Mae West,
signed , was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Rotania La’Shea White-Thomas, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.